516 S.E.2d 381 (1999)
Margaret ATKINSON
v.
David E. ATKINSON.
No. 81A99.
Supreme Court of North Carolina.
June 25, 1999.
Lea, Clyburn & Rhine, by J. Albert Clyburn and James W. Lea, III, Wilmington, for plaintiff-appellee.
Edward P. Hausle, P.A., by Edward P. Hausle, Greenville, for defendant-appellant.
PER CURIAM.
For the reasons stated in the dissenting opinion of Judge Greene, the decision of the Court of Appeals is reversed, and the case is remanded to the Court of Appeals for further remand to the District Court, New Hanover *382 County, for reinstatement of its order allowing defendant's motion to dismiss the equitable distribution claim.
REVERSED.